COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-16-00860-CR
Style:                   Miguel C. Chavez v. The State of Texas
Date motion filed*:      May 31, 2017
Type of motion:          Unopposed Third Motion for Thirty (30) Day Extension of Time to
                         File Appellate Brief
Party filing motion:     Appellant’s counsel Thomas A. Martin
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 March 2, 2017
       Number of extensions granted:           2      Current Due Date: May 31, 2017
       Date Requested:                    June 30, 2017 (120 days from original due date)

Ordered that motion is:
       Granted
              If document is to be filed, document due: June 30, 2017.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       On April 17, 2017, the Clerk of this Court granted appellant’s second extension, but
       warned counsel that no further extensions would be granted. Because appellant’s
       counsel’s request is unopposed and he states that, among other things, he has been out
       ill for several days and is a solo practitioner, his third extension is granted, but counsel
       is warned that no further extensions will be granted. See TEX. R. APP. P.
       10.5(b)(1)(C), 38.6(d). Accordingly, if appellant’s brief is not filed by June 30, 2017,
       the Court will abate this case for a late-brief hearing. See id. 38.8(b)(2).

Judge’s signature: /s/ Laura C. Higley
                   
Date: June 6, 2017



November 7, 2008 Revision